CANTY, J.
I concur in all of the foregoing opinion, except the second and fourth divisions thereof. In that opinion the lien of this defendant is likened to that of a common carrier by vessel or rail, and it seems to be assumed that, because such common carrier has no general lien on any goods in his possession for freight and charges due on prior shipments, therefore" this defendant has no lien on logs now in its possession for its charges due on logs heretofore delivered by it; at least, unless they were delivered during the present season. The charter of defendant makes no such distinction, but allows a lien on the logs remaining in its possession, for the charges on such logs, “and also all charges due on logs or timber of the same mark that may have been previously delivered,” 5 whether delivered in the same season, or some previous season.
In the business of driving and booming logs, any distinction between seasons is wholly arbitrary. Logs cut one winter, and driven the next spring and summer, will usually continue to be scaled out of the boom for three or four years afterwards. . Of course, the bulk of them usually comes down in the first drive; but many of them, and usually much more than sufficient to pay the boomage charges on the whole, will continue to come down for several years afterwards. Again, it often happens that only a small part of a mark of logs brought down one season are scaled out to the mills until the next season, and it is very common for a large portion of the logs brought into the booms during one season to be so scaled out during the next. This being the well-known course of business, it should be held that the legislature intended to give the boom company a lien on the logs delivered this season for the charges due on the logs of the same mark delivered last season and the season before, and every season since that mark commenced to run through the boom, as the same one, continuous, transaction. Then we see that the lien of this boom company is a floating lien for the whole balance due for its charges against each mark of logs. This lien is constantly being divested from the logs delivered at one end of the boom limits, and is constantly attaching to the logs coming in at the other end of the boom limits. Surely such a lien can have but little analogy to the case of the lien of a common carrier on a *117single shipment of goods, which are all received at one time, and all delivered at one time.
I make no question but that if the carrier, in such a case, extends the time of payment of his charges beyond the time when the goods are to be delivered, he has thereby waived his lien, and that, if the lien is once waived, it will not subsequently reattach on the default of the shipper, even though the goods still remain in the carrier’s possession. But it is also well settled that (no question of principal and surety being involved) a mere extension of the time of payment does not waive the lien of the carrier, if he retains possession, and the extension is not beyond the time when the goods are to be delivered. If this boom company extends the time of payment of its charges as to logs already delivered, it should not be held that it thereby waives its lien for those charges, as against logs of the same mark, which, in the ordinary course of business, will not be delivered until after the time of extension expires. But how are you going to determine what logs will then be left? By simply letting business take its course. By giving the extension the boom company simply agrees to let its lien float back onto the residuum of logs remaining when the extension expires, and in the meantime not to block the course of business.. This, in my opinion, is the only reasonable effect to be given to the contract of extension.
The case, in my opinion, is quite analogous to Hughes v. Tanner, 96 Mich. 113, 55 N. W. 661. I do not understand that case as the majority do. The defendants were engaged in running a sawmill, and entered into a contract with a lumber company to saw for it a large quantity of logs at $2.50 per 1,000, which sawing necessarily took the whole season. During the season defendants took 30 and 60 days’ drafts for portions of the saw bill. These were not paid when due, and they claimed a lien on all the balance of the lumber not delivered by them, for the amount of these drafts. The court say,6 “Upon defendant’s theory, all of the lumber was to remain on his docks, in his possession, until the saw bill was paid.” Again: “In the absence of a right, expressly reserved, to ship before payment of the saw bill, the fact that lumber was shipped away without protest would not take away the right to assert a lien upon *118what remained. The right to assert a lien upon what remained was not affected by the release of what was shipped. The contract was entire and continuing. It covered the whole season’s cut. What lumber remained was subject to lien for the whole saw bill.” In other words, instead of requiring the sawyer to expressly reserve a lien on lumber that would be ready for delivery during the time of extension, the court holds that the lumber company was required expressly to reserve a right to ship during this time, and that “the right to assert a lien upon what remained was not affected by the release of what was shipped.”
Under the holding of the majority, I do not see how it is possible for the boom company to give any extension Whatever of the time of payment without thereby totally waiving its lien, if in the meantime a single log of the particular mark might have come down and been ready for delivery.
The fact that defendant accepted one note for all the charges on all the logs is not, in my opinion, controlling, or of much weight, as undoubtedly a proper record has been kept of the charges against each mark; and this court should not assume, as to future cases, that the defendant has so intermingled and confused the different items of its account that they cannot be readily separated.
I concur in the reversal of the judgment for the reason that, as stated in the third division of the majority opinion, the stipulated facts do not show that any charges remain unpaid for any of the logs heretofore delivered, of the marks here in question.

 Sp. Laws 1867, c. 134, § 12.


 At page 116.